DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bohr et al. (EP-3511980 A1).
In re claim 1, Bohr et al. shows (fig. 7) an electronic interposer, comprising: a substrate (130) having a first surface; a central pattern of bond pads (710I) on or in the first surface of the substrate; a plurality of separate, substantially identical satellite patterns of bond pads (710A-710H) on or in the first surface of the substrate around the central pattern of bond pads; and a plurality of separate, substantially identical conductive route patterns (310A-310H) on or in the substrate connecting at least a portion of the bond pads of the central pattern and at least a portion of the bond pads of each satellite pattern of the plurality of separate, substantially identical satellite patterns.
In re claims 2-7, Bohr et al. shows (fig. 7) the remaining elements of the claim including the central pattern of bond pads has repeating sets of a specific geometric pattern and wherein the plurality of separate, substantially identical satellite patterns of bond pads are positioned to form the same geometric pattern as the specific geometric pattern of the central pattern of bond pads.

In re claim 8, Bohr et al. shows (fig. 7) an integrated circuit package, comprising: an interposer (130), including: a substrate having a first surface; a central pattern of bond pads (710I) on or in the first surface of the substrate; a plurality of separate, substantially identical satellite patterns of bond pads (710A-710H) on or in the first surface of the substrate around the central pattern of bond pads; and a plurality of separate, identical conductive route patterns (310A-310H) on or in the substrate connecting at least a portion of the bond pads of the central pattern and at least a portion of the bond pads of each satellite pattern of the plurality of separate, substantially identical satellite patterns; a central die (120I) electrically attached to the central pattern of bond pads; and a plurality of substantially identical integrated circuit dice (120A-120H), wherein each integrated circuit die of the plurality of substantially identical integrated circuit dice is electrically connected to a corresponding satellite pattern of the plurality of separate, substantially identical satellite pattern.
In re claims 9-16, Bohr et al. shows (fig. 7) the remaining elements of the claims including the central pattern of bond pads has repeating sets of a specific geometric pattern and wherein the plurality of separate, substantially identical satellite patterns of bond pads are positioned to form the same geometric pattern as the specific geometric pattern of the central pattern of bond pads.

In re claim 17, Bohr et al. shows (fig. 7) an electronic system, comprising: a board; and an integrated circuit package electrically attached to the board, wherein the integrated circuit package comprises: an interposer (130), including a substrate having a first surface, a central pattern of bond pads (710I)on or in the first surface of the substrate, a plurality of separate, substantially identical satellite patterns of bond pads (710A-710H) on or in the first surface of the substrate around the central pattern of bond pads, and a plurality of separate, identical conductive route patterns (310A-310H) on or in the substrate connecting at least a portion of the bond pads of the central pattern and at least a portion of the bond pads of each satellite pattern of the plurality of separate, substantially identical satellite patterns; a central die (120I) electrically attached to the central pattern of bond pads; and a plurality of substantially identical integrated circuit dice (120A-120H), wherein each integrated circuit die of the plurality of substantially identical integrated circuit dice is electrically connected to a corresponding satellite pattern of the plurality of separate, substantially identical satellite patterns.
In re claims 18-25, Bohr et al. shows (fig. 7) shows all of the remaining elements of the claims including the central pattern of bond pads has repeating sets of a specific geometric pattern and wherein the plurality of separate, substantially identical satellite patterns of bond pads are positioned to form the same geometric pattern as the specific geometric pattern of the central pattern of bond pads. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US Pub. 2020/0185328 A1), Hwang (US Pub. 2019/0123018 A1), Haba (US Pub. 2016/0172332 A1), and Betsui (WO 2016/046987 A1) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815